Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley J. Dale on February 8th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. 	(Currently Amended) An airfoil comprising: 
an outer wall defining an exterior surface bounding an interior and defining a pressure side and a suction side extending between a leading edge and a trailing edge to define a chord-wise direction and extending between a root and a tip to define a span-wise direction; and 
a cooling air supply conduit comprising a three-dimensional plexus of fluidly interconnected cooling passages, with the three-dimensional plexus comprising a first planar set of cooling passages extending along a first plane, and a second planar set of cooling passages extending along a second plane different from the first plane; 
wherein at least one of the first planar set of cooling passages or the second planar set of cooling passages is adjacent the trailing edge;
wherein one of the first planar set of cooling passages or the second planar set of cooling passages extends along a camber line of the airfoil.


23 - 36. 	(Cancelled)
Response to Amendment/Remarks
	Applicant’s amendments and/or arguments overcome all prior claim objections and 112(b) rejections set forth in the prior Office Action mailed 7/22/2021, consequently, the claim objections and 112(b) rejections have been withdrawn.
	With respect to the prior art rejections as it pertains to Claims 1-13, Applicant argues in Page 2 Para 6 - Page 3 Para 1, 
“Mitchell discloses a branched geometry network 34 at the leading edge of a blade 32, with the network 34 including a throat 38 subdividing into multiple passageways 44 (Mitchell,cols. 2-3; FIGS. 2-3a). However, Mitchell fails to disclose wherein at least one of the first planar set of cooling passages or the second planar set of cooling passages is adjacent the trailing edge as described in claim 1. Rather, Mitchell provides for use at areas where cooling need is greatest, including the leading edge of from about mid-span towards the blade tip. (Mitchell, Col. 3, Il. 64- 67 through Col. 5, ll. 1-3). Therefore, as each and every element of claim 1 is not found in Mitchell, Mitchell fails to anticipate claim 1.”
The argument(s) are deemed to be persuasive, consequently, the prior art rejection(s) have been withdrawn.



Reasons for Allowance
Claims 1-13 are allowed.

    PNG
    media_image1.png
    512
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    507
    media_image2.png
    Greyscale

Regarding Claim 1, the amended limitation, “wherein at least one of the first planar set of cooling passages or the second planar set of cooling passages is adjacent the trailing edge” in combination with, “wherein one of the first planar set of cooling passages or the second planar set of cooling passages extends along a camber line of the airfoil” proposed and agreed to during an interview with Applicant, further distinguishes the instant application over the closest prior art, Mitchell (US 7,665,956 B2). Furthermore, it is noted that the airfoil 32 of Mitchell decreases in thickness towards the trailing edge (implicit from figure 2 also reproduced/annotated above) and any modification where the branched geometry network 34 (see figure 3a also reproduced/annotated above) is adjacent the trailing edge would not result in the first, second, or any other conceivable planar set of cooling passages to extend along the camber line of the airfoil, but instead result in the planar sets of cooling passages to extend away from the camber line due to the geometry and/or configuration of the branched network. 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed.
Claims 2-13 are also allowed by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745